Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
			        DETAILED ACTION
				  REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over English abstract of CN 104419141 A (March 18, 2015) in view of Furukawa et al (US 6,569,931 or GB 2537756 (Oct. 10, 2016).
The English abstract of CN teaches a flame retardant composition comprising 20-60 mass% of polybutylene terephthalate (PBT), 10-40 mass% of polyetylene terephthalate (PET), 10-25 mass% of glass fiber and 0.1-1 mass% of lubricant.
The instant invention further recites an ultra-high molecular weight organopolysiloxane as a tribological modifier over the CN.
The instant ultra-high molecular weight organopolysiloxane is also known as the lubricant in the art.
 terephthalate, a polydiorganosiloxane and a reinforcing fillers in abstract and claims.
The polydiorganosiloxane includes polydimethylsiloxane having a viscosity above 107mPa·s (col. 3) which would encompass the recited kinematic viscosity of claim 1. Practical example 4 teaches a mixture of PBT (polybutylene terephthalate) and a polydimethylsiloxane having a viscosity of 2x107 mPa·s.
GB teaches valve stem having a good sliding property obtained from a composition comprising polybutylene terephthalate (PBT), more than 10 wt.% of glass fibers and polydimethylsiloxane at page 5 and page 13, lines 10- 17.  The polydimethylsiloxane is taught to have a kinematic viscosity of around 100,000 mm2·s-1 in amount of 1.5-10 wt.% at page 7, lines 4 and 17-21.  GB teaches employing a filler such as polytetrafluoroethylene at page 10, lines 31-35.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instant amount of the art well-known lubricant such as the polydiorganosiloxane taught by Furukawa et al or GB in the CN since the CN teaches 0.1-1 mass% of lubricant and since the CN, Furukawa et al and GB all teach a composition comprising the PBT absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
.

Claims 1, 3, 5-10, 14, 15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over English abstract of CN 104419141 A (March 18, 2015) in view of Furukawa et al (US 6,569,931) or GB 2537756 (Oct. 10, 2016), and further in view of Chen et al (US 9,790,363) or Wang (US 2015/0353732 A1). 
The instant invention further recites a second tribological modifier such as one comprising polytetrafluoroethylene over the CN, Furukawa et al and GB discussed above.
The one comprising polytetrafluoroethylene is also known as an anti-drip agent for a flame retardant composition which is well-known in the art.
Chen et al teach flame retardant compositions comprising PBT and 0.8 wt.% of the anti-drip agent TSAN (i.e. one comprising polytetrafluoroethylene) in examples at table 2 (also see table 1 and col. 14, lines 63-64 in which the anti-drip agent TSAN is taught).  The col. 14, lines 63-64 of Chen et al further teaches a total amount of the additives being up to 5 wt.% is taught.  
Wang teaches a flame retardant composition comprising PBT in Work 2G at table 8 and anti-drip agent such as polytetrafluoroethylene in an amount of 01.-10 wt.% in [0215-0216] as well as tables 2-7 and 9 as ADD1.
 Chen et al and Wang.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the instant amount of thr art well-known anti-drip agent such as the TSAN of Chen et al or Wang in the composition of CN with the polydiorganosiloxane of Furukawa et al or GB thereof in order to provide the anti-dripping property to the flame retardant composition of the CN since the utilization of the anti-drip agent such as the TSAN in the flame retardant composition is well-known as taught by Chen et al and since the CN, Furukawa et al, GB, Chen et al and Wang all teach compositions comprising the PBT absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

 Again, the above modified composition of the CN with the organopolysiloxane of would be expected to yield the recited property of the friction and Charpy notched impact strength since it would comprises all of the recited components and amounts thereof.

				ALLOWANCE
Claims 18 and 20 remain allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







THY/May 17, 2021                                            /TAE H YOON/                                                                          Primary Examiner, Art Unit 1762